DETAILED ACTION
Response to Amendment
	The Amendment filed December 7, 2020 has been entered. Claims 1-2, 4-15, and 17-27 remain pending in the application. Claim 12 has been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed September 15, 2020.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1-2, 4-15, and 17-27 are rejected under 35 U.S.C. 112(a) as being unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 4-15, and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 19, and 20 recite “wherein the reconfigurable cache architecture is distributed over a plurality of separate physical cache nodes, operating substantially independently and coupled to the memory via an interface or bus.” There is insufficient support in the instant specification for the limitation “a plurality of separate physical cache nodes…coupled to the memory via an interface or bus.” Applicant cites paragraph [0023] and Fig. 2 (Remarks p. 8) of the specification as providing support for the newly amended claim limitation. However, paragraph [0023] states 
“In an embodiment, the processing architecture 200 includes a processing circuitry 210 coupled to a memory 220 via an interface or bus 240. An input/output (IO) and peripherals unit 230 is also connected to the interface or bus 240 to allow special functions, access to external elements, or both. The I/O and peripherals unit 230 may interface with a peripheral component interconnect (PCI) or PCI Express (PCle) bus, co-processors, network controllers, and the like (not shown). It should be appreciated that PCle bus enables connectivity to other peripheral devices.”
Fig. 2 illustrates that the memory 220 is connected to the bus 240. Cache nodes 225-1 and 225-n are shown connected to the memory 220 with dotted lines that are separate from the bus 240. Based on the specification, the processing circuitry in coupled to the memory via an interface or bus. A reading of the specification was unable to identify support “a plurality of separate physical cache nodes…coupled to the memory via an interface or bus.” Claims 2, 4-15, and 17-18, and 21-27 are rejected for being dependent on rejected base claims.

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of applicant’s specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137